Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on October 15, 2020.
Claims 1-8 are presently pending in the application have been examined below, of which, Claims 1, 7, and 8 are presented in independent form.
Priority

As required by MPEP 210-214, acknowledgement is made of applicant’s claim for priority based on Japanese Patent Application No. 2019-198783 filed on 10/31/2019. A certified copy of the application is received.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statements dated 10/15/2020 and 4/15/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0250902 (hereinafter "Tateishi”) in view of US 2018/0152341 (hereinafter “Maeda”).
In the following claim analysis, Applicant’s claim language is presented in boldface and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

Referring to Claim 1, Tateishi discloses a vehicle control device (Tateishi, Fig. 1-2, para. 42-44, the on-board update system) comprising:
a memory having a first storage area for storing a program related to vehicle control (Tateishi, Fig. 3, para. 58, the storage unit 22 includes a program 22a; para. 60, the storage unit 22 at least includes an area for storing the pre-update program 22a (the first area)) and
a second storage area for storing an update program for updating the program (Tateishi, Fig. 3, para. 59, the free space 22b on the storage unit 22; para. 60, The ECU 2 receives the update program 22a … stores the received update program 22a in the area different from the one storing the pre-update program 22a); and
a server device (Tateishi, Fig. 6, para. 83, the server device) configured to determine whether a vehicle is in a stop state (Tateishi, Fig. 6, para. 85,  the no-driving time slot estimation unit 91c in the server device 9 extracts one or more time slots when the vehicle 1 was not driving at all) and a controller configured to start an update process of updating the program (Tateishi, para. 52, The gateway 10 [The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure of a controller] of the vehicle 1 receives the start command that prescribes an update timing, and performs the update process in the target ECU 2 at the prescribed timing; Fig. 9-10, para. 94, FIGS. 9 and 10 are flowcharts of an update process; para. 96, If the IG signal is not on (NO in Step S26), the update information 11 of the processing unit 11 retrieves the stored update program from the storage unit 12 and transmits the update program to the ECU 2 to be updated (Step S27)) stored in the first storage area with the update program stored in the second storage area (Tateishi, Fig. 9-10, para. 96, the processing unit 11 retrieves the stored update program from the storage unit 12; Fig. 3, para. 60, The ECU 2 receives the update program 22a … stores the received update program 22a in the area different from the one storing the pre-update program 22a) when the controller determines that the vehicle is in the stop state (Tateishi, Fig. 6, para. 86, on the basis of the data size of an update program. The update timing determination unit 91d determines an update start time t3 such that the update time can include the middle time t2 of the no-driving time slot).
Tateishi does not appear to explicitly disclose the server device is part of a controller in the on-board update system. However, in an analogous art to the claimed invention in the field of vehicle program update, Maeda teaches that the gateway determines the timing at which to conduct the firmware updating process. For example, a determination may be made so that the firmware is updated during a time period known in advance to be a time period in which the vehicle (automobile) is not used for a long period of time (Maeda, Fig. 3, para. 190).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Tateishi and Maeda before him/her to modify Tateishi’s gateway in an on-board update system with the server device functionalities in the processing unit 91 shown in Fig. 5 to determine a time period known in advance to be a time period in which the vehicle (automobile) is not used for a long period of time, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize the functionalities of a gateway of a vehicle to provide 

Referring to Claim 2, the rejection of Claim 1 is incorporated. Tateishi as modified further discloses wherein: the controller is configured to derive, after the update program is downloaded from a management server that manages the update program to the second storage area (Tateishi, Fig. 8, para. 93, When the server device 9 transmits the update program in response to this request, the update information acquisition unit 11c receives the update program via the wireless communication device 3 (Step S16). The update information acquisition unit 11c stores the received update program in the storage unit 12 (Step S17)), an update time that is a time estimated to be required from a start of the update process to a completion of the update process (Maeda, Fig. 3, para. 190, the gateway 300a and each ECU may also determine the timing at which to conduct the firmware updating process … a time during which the automobile will not be used or driven, and only firmware that would fit into that time is updated), the update being derived based on the update program that has been downloaded (Tateishi, Fig. 11-12, para. 103, the no-driving time slot estimation unit 91c of the processing unit 91 estimates the no-driving time slot (the time slot when the vehicle is highly unlikely to be driving) for the vehicle 1 to which the update program has been transmitted (Step ; and the controller is configured to allow an information terminal that is communicable with the vehicle to display at least the update time when the controller determines that the vehicle is in the stop state after deriving the update time (Tateishi, para. 73, the display device 7 via the in-vehicle communication unit 13 to present a message to the user. On receiving this instruction, the display device 7 presents a message, for example, “The software update has been suspended due to a low battery. Do you want to start the update now? This update requires about five minutes. The car will be unavailable while the update is in progress.” The display device 7 has an operation unit such as a touchscreen or hardware keys for receiving the user's selection that authorizes or suspends the update process). 

Referring to Claim 3, the rejection of Claim 2 is incorporated. Tateishi as modified further discloses wherein: the controller is further configured to allow, when the controller determines that the vehicle is in the stop state after deriving the update time (Maeda, Fig. 3, para. 190, the driver, an administrator of the automobile, or the like is notified of a time when updating is required. and the firmware is updated only when permitted), the information terminal to display a permission request for activating the update process (Tateishi, para. 73, the display device 7 via the in-vehicle communication unit 13 to present a message to the user. On receiving this instruction, the display device 7 presents a message, for example, “… Do you want to start the update now? This update requires about five minutes.” The display device has an operation unit such as a touchscreen or hardware keys for receiving the user's selection that authorizes or suspends the update process); and the controller is configured to start the update process when the controller receives via the information terminal a permission for activating the update process (Tateishi, para. 73, the display device 7 via the in-vehicle communication unit 13 to present a message to the user. On receiving this instruction, the display device 7 presents a message, for example, “… Do you want to start the update now? This update requires about five minutes.” The display device has an operation unit such as a touchscreen or hardware keys for receiving the user's selection that authorizes or suspends the update process … If the selection receiving unit 11i receives a selection that authorizes the update process, the gateway 10 performs the update process in the ECU 2). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 4, the rejection of Claim 1 is incorporated. Tateishi as modified further discloses wherein the controller is configured to acquire at least a state of a power supply of the vehicle as vehicle information (Tateishi, para. 114, the gateway 10 decides whether the update process is executable in accordance with the amount of electric power charged in the battery 5. The gateway 10 decides whether the update process is executable, for example, depending on whether the amount of electric power charged in the battery 5 is greater than a predetermined threshold value) and determine that the vehicle is in the stop state when the power supply of the vehicle is off (Maeda, Fig. 3, para. 190, the gateway determines the timing at which to conduct the firmware updating process. For example, a determination may be made so that the firmware is updated during a time period known in advance to be a time period in which the vehicle (automobile) is not used for a long period of time). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 5, the rejection of Claim 1 is incorporated. Tateishi as modified wherein the controller is configured to acquire at least a state of a parking brake as vehicle information and determine that the vehicle is in stop state when the parking brake is activated (Maeda, Fig. 3, para. 190, the gateway determines the timing at which to conduct the firmware updating process. For example, a determination may be made so that the firmware is updated during a time period known in advance to be a time period in which the vehicle (automobile) is not used [the parking brake is activated] for a long period of time). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 6, the rejection of Claim 1 is incorporated. Tateishi as modified further discloses wherein the controller is configured to acquire at least a vehicle speed as vehicle information and determine that the vehicle is in the stop state when the vehicle speed is zero (Maeda, Fig. 3, para. 190, the gateway determines the timing at which to conduct the firmware updating process. For example, a determination may be made so that the firmware is updated during a time period known in advance to be a time period in which the vehicle (automobile) is not used [the speed is zero] for a long period of time). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 7, the claim is a method claim corresponding to the device claim 1. Therefore, it is rejected under the same rational set forth in the rejection of the device claim.

 Referring to Claim 8, Tateishi as modified teaches a program update system (Tateishi, Fig. 1-2, para. 42-44, the on-board update system) comprising:
a vehicle control device mounted on a vehicle (Tateishi, Fig. 1-3, para. 117, the gateway 10 is and including a memory having a first storage area for storing a program related to vehicle control and a second storage area for storing an update program for updating the program (Tateishi, Fig. 1-3, para. 58, the storage unit 22 includes a program 22a; para. 60, the storage unit 22 at least includes an area for storing the pre-update program 22a (the first area); para. 59, the free space 22b on the storage unit 22; para. 60, The ECU 2 receives the update program 22a … stores the received update program 22a in the area different from the one storing the pre-update program 22a); and
a management server that manages the update program and that communicates with the vehicle so as to allow the update program to be downloaded and stored in the second storage area of the vehicle control device (Tateishi, Fig. 1 and 5, para. 118, one server device may transmit an update program to the gateway 10; para. 60, The ECU 2 receives the update program 22a … stores the received update program 22a in the area different from the one storing the pre-update program 22a), wherein the vehicle control device is configured to acquire information on the vehicle (para. 50,  the gateway 10 collects driving information of the vehicle 1), determine whether the vehicle is in a stop state based on the information that has been acquired (Maeda, para. 190, a gateway of a vehicle provides information related to program update including a time period known in advance to be a time period in which the vehicle (automobile) is not used for a long period of time, such as at night), and start an update process of updating the program stored in the first storage area with the updated program stored in the second storage area when the vehicle control device determines that the vehicle is in the stop state (Tateishi, para. 52, The gateway 10 of the vehicle 1 receives the start command that prescribes an update timing, and performs the update process in the target ECU 2 at the prescribed timing; Fig. 9-10, para. 94, FIGS. 9 and 10 are flowcharts of an update 26), the update information transmission unit 11 of the processing unit 11 retrieves the stored update program from the storage unit 12 and transmits the update program to the ECU 2 to be updated (Step S27); para. 96, the processing unit 11 retrieves the stored update program from the storage unit 12; Fig. 3, para. 60, The ECU 2 receives the update program 22a … stores the received update program 22a in the area different from the one storing the pre-update program 22a; Fig. 6, para. 86, on the basis of the data size of an update program. The update timing determination unit 91d determines an update start time t3 such that the update time can include the middle time t2 of the no-driving time slot). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0349709 teaches an update control device that determines whether or not an update of an update target ECU is to be completed within stop time from when a vehicle temporarily stops until the vehicle starts traveling;
US 2020/0114927 teaches a vehicle state predictor configured to predict a state of the vehicle, in which the update controller interrupts an update of the software when the vehicle state predictor predicts that a connection between the power supply and the controller is in a disconnected state during the update of the software; and 
US 2020/0387368 teaches a control device configured that determines whether to perform an update based on the state information when an ignition of the vehicle is 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191